Battue, J. This suit was brought by J. B. Dishough against F. H. Scott to enjoin and restrain him from closing up an alley between blocks 197 and 198 in the town of Monticello, in this State. The chancery court granted the injunction, and the defendant appealed. There is an alley between blocks 197 and 198 in the town of Monticello, in this State. The alley lies, partly, on both blocks. It is a matter of convenience and necessity to the owners of both blocks, and the preponderance of .the evidence in the cause shows that it has been used by the owners openly, continuously, peacefully and adversely as an alley for various purposes for a period of time ranging from ten to twenty years. This is sufficient to vest them with an easement therein; seven years’ adverse possession being sufficient for that purpose. Johnson v. Lewis, 47 Ark. 66; Wilson v. Spring, 38 Ark. 181; Jacks v. Chaffin, 34 Ark. 534; Hysmith v. Patton, 72 Ark. 296; 10 Am. & Eng. Enc. Law (2 Ed.), 426, and cases cited. Decree affirmed.